OPINION OF THE COURT
Per Curiam.
Respondent George H. Hartman was admitted to the practice of law in New York by the Second Judicial Department *155on June 15, 1966 and at all times pertinent to this proceeding respondent has maintained an office for the practice of law within the First Judicial Department.
Respondent concedes that he neglected an ancillary probate proceeding, an estate proceeding and a divorce matter.
According to his physician, he is mentally incapacitated by depression from the practice of law. His counsel requested the Departmental Disciplinary Committee to initiate this proceeding under 22 NYCRR 603.16 (b) (1).
In view of the written report from the respondent’s treating psychiatrist as to his mental state and statement from his counsel that respondent is unable to defend himself in the pending disciplinary proceeding by virtue of mental incapacity (see, Matter of Deull, 180 AD2d 366), the petition of the Departmental Disciplinary Committee pursuant to 22 NYCRR 603.16 (c) (1) is granted and respondent is suspended from the practice of law for an indefinite period of time and until further order of this Court upon the ground that the respondent is suffering from a mental condition which makes it impossible for him to adequately defend himself in the pending disciplinary proceeding.
Sullivan, J. P., Wallace, Kupferman, Asce and Tom, JJ., concur.
Petition granted, and respondent suspended from practice as an attorney and counselor-at-law in the State of New York for an indefinite period of time, effective immediately, and until the further order of this Court.